Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/264488 application originally filed January 29, 2021.
Amended claims 1-12 and 14-19, filed November 23, 2022, are pending and have been fully considered.  Claims 13 and 20 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 are unclear to the phrase “cleats of the type” due to “of the type” has not clearly been defined by the claims making the claims indefinite.  It is not clear if “of the type” is a broad interpretation of cleats or “of the type” defining a specific type of cleats.  If “of the type” is defining a specific type of cleats, applicants needs to claim the specific “type” of cleat or if it is a broad interpretation, the phrase “of the type” should be removed from the claim due to “cleats” defines “of the type”.  Further amending of the claims is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irons (US 4,376,700) in view of Brook “Geomechanical behaviour and deformation of coal mine roof strata around faults: toward an engineering geological model” 2016 and evidenced by EPC 1911 (June 28, 2012).
Regarding Claims 1-7, 9, 12 and 19
	Irons discloses in column 1 lines 7-15, a process for separating mixtures of solid materials having different specific gravities, and more particularly to a process for separating materials utilizing a parting liquid having a specific gravity intermediate the specific gravities of the materials to be separated.
	Irons discloses in column 14 lines 6-27, a float and sink method for separating coarse coal particles from gangue in a coal ore wherein the coarse coal particles report as a float product and the gangue reports as a sink product in a separating device containing a heavy medium liquid, comprising: (a) comminuting the coal ore to provide coarse and fine particles therein to a size consist of  – 1/2inch by 0, (b) separating the comminuted particles into coarse particles having a size consist of  – 1/2inch by +48 m from the fine particles having a size consist of -48 m by 0 in a screening step, (c) charging the coarse particles into the separating device containing a heavy medium liquid consisting of a water-trichlorofluoromethane emulsion having a specific gravity intermediate the specific gravities of the coal particles and gangue, (d) separating the coarse coal particles as a float product and the gangue as a sink product, (e) recovering the coarse coal particles and (f) passing the gangue to further processing.
	Irons discloses in column 6 lines 60-67, a stable heavy liquid parting medium with a specific gravity between 1 and 1.50 can be prepared by emulsifying specific quantities of trichlorofluoromethane and water and that this new heavy liquid parting medium can effectively beneficiate as-mined coal in a single sink float processing step.  Additionally, Irons discloses in Example IX (column 11 lines 18-30), an emulsion having a higher specific gravity than the emulsions of Examples I-VIII was created in order to make a separation of a prepared mixture of solids of higher specific gravities, namely pieces of anthracite and stones which were about ½”X1/8” in size. Bromo form (110 ml), water (140 ml) and 15 ml of polyoxyethylene-(5)-sorbitan monooleate (TWEEN 81, HLB 10) were blended to afford an emulsion with a specific gravity of 1.77 as measured by a hydrometer. The separation was successful with the ten anthracite pieces floating and the ten stone chips sinking.
	Irons discloses in Examples I and II (column 8 lines 20-60) the beneficiated coal has an ash content of 5.2% and 6.9% and the comminuted coal has an ash content of 25.7%.
	It is to be noted, Irons discloses in column 1 lines 45-54, as-mined coal comprises pure coal having a specific gravity of about 1.3 and solid foreign matter, such as rock, slate and pyrite, having a specific gravity typically from 1.7 to 4.9. These components occur in all combinations, so that the as-mined coal is a very heterogeneous material. By introducing the crushed as-mined coal into a parting liquid having a specific gravity intermediate that of the coal and foreign material, the coal can be recovered as "floats" apart from the gangue.
	Irons discloses mined coal but fails to teach the claimed cleated coal with ash constituents derived from Bowen Basin of Queensland Australia, wherein the ash constituents include tuffaceous ash constituents.
	However, it is known in the art that mined coal from the Bowen Basin due to its high density and high specific gravities, as taught by Brook.
	Brook discloses in the abstract, the development of an accurate engineering geological model and adequate knowledge of spatial variation in rock mass condition are important prerequisites for mine planning and risk management in underground coal mines. In longwall mines in particular, evaluating and predicting geomechanical features and rock conditions ahead of mining is critically important because panel extraction is somewhat inflexible. Good longwall face conditions often depend on continuous production and concomitant goaf collapse. This thesis examines aspects of how faulting and rock mass conditions can be evaluated at underground coal mines, using a Bowen Basin coal mine (Carborough Downs) as a case study, and then situating these results into a regional and global context. A mine-wide analysis of faulting was undertaken, and compared with in situ stress field and local-scale measurements of joint and cleat at two sites. Results indicate that a range of faulting styles including normal and reverse faulting are prevalent across the mine, with the dominant discontinuities in the target Leichhardt coal seam limited to butt and face cleat, in addition to other joint populations pervading the overlying and underlying siltstone and sandstone strata. In particular, principal horizontal stress axes coincide with the strike of face cleat. The large-scale structural geology has affected the engineering geology and influenced mine panel layout.  
	Brook further discloses in Section 3.3, the northernmost part of the Bowen Basin was little affected by inversion tectonism (Dickins and Malone, 1973) which strongly influenced the central and southern part of the basin during the Triassic (e.g. Fergusson, 1991; Henderson, 1980). The basal unit of the northern Bowen Basin is the early Permian Lizzie Creek Volcanics (>4000m thick) which comprise andesitic to dacitic flows and tuffs, rhyolite, agglomerate and black siltstone.
	It is to be noted, it is known in the art that coal from the Lizzie Creek of the Bowen Basin that the specific gravity is 1.6 and ash content of 24.42%, as evident by EPC 1911, which falls within the scope of the mined coal of Irons.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that to use a mined coal within a specific gravity of 1.3 to 4.9, as taught by Irons and Brook to be used in the separation process of Irons. The motivation to do so is using mined coal within a mixture of solids to be separated by means of their different specific gravities is introduced into a bath of a parting medium which is formed by emulsifying a substantially water immiscible heavy liquid and water. Those solids having a specific gravity less than that of the emulsion parting medium will float in the medium whereas those solids having a specific gravity greater than that of the emulsion will sink to the bottom. 
	Irons discloses in column 3 lines 43-52, an emulsion of water and a substantially water in miscible parting liquid when used as the parting medium in a separating vessel affords a new means for performing gravity separations, including sink-float separations, on mixtures of solids having different densities. Typical separating vessels for containing the emulsion parting medium in gravity separations include cones, classifiers, drum-type vessels or vortex separating vessels such as hydrocyclones all of which are well known in the art.
	Irons discloses in column lines 58-67, although a new heavy liquid parting medium whose density can be adjusted to a preselected value has been described, it would be of little practical consequence if it could not effectively separate mixtures of solids. The following examples demonstrate the sink-float separating capability of water-trichlorofluoromethane emulsions for the beneficiation of as-mined coal. These bench scale emulsion separations of coal from the refuse were performed using as mined Pittsburgh seam (-1/2"X 0 mesh) clean banded coal.
Regarding Claims 8, 10-11 and 14-18
Irons discloses in column 14 lines 6-27, a float and sink method for separating coarse coal particles from gangue in a coal ore wherein the coarse coal particles report as a float product and the gangue reports as a sink product in a separating device containing a heavy medium liquid, comprising: (a) comminuting the coal ore to provide coarse and fine particles therein to a size consist of  – 1/2inch by 0, (b) separating the comminuted particles into coarse particles having a size consist of  – 1/2inch by +48 m from the fine particles having a size consist of -48 m by 0 in a screening step, (c) charging the coarse particles into the separating device containing a heavy medium liquid consisting of a water-trichlorofluoromethane emulsion having a specific gravity intermediate the specific gravities of the coal particles and gangue, (d) separating the coarse coal particles as a float product and the gangue as a sink product, (e) recovering the coarse coal particles and (f) passing the gangue to further processing.
	Irons discloses in column 6 lines 60-67, a stable heavy liquid parting medium with a specific gravity between 1 and 1.50 can be prepared by emulsifying specific quantities of trichlorofluoromethane and water and that this new heavy liquid parting medium can effectively beneficiate as-mined coal in a single sink float processing step.  Additionally, Irons discloses in Example IX (column 11 lines 18-30), an emulsion having a higher specific gravity than the emulsions of Examples I-VIII was created in order to make a separation of a prepared mixture of solids of higher specific gravities, namely pieces of anthracite and stones which were about ½”X1/8” in size. Bromo form (110 ml), water (140 ml) and 15 ml of polyoxyethylene-(5)-sorbitan monooleate (TWEEN 81, HLB 10) were blended to afford an emulsion with a specific gravity of 1.77 as measured by a hydrometer. The separation was successful with the ten anthracite pieces floating and the ten stone chips sinking.
	Irons discloses in Examples I and II (column 8 lines 20-60) the beneficiated coal has an ash content of 5.2% and 6.9% and the comminuted coal has an ash content of 25.7%.
	It is to be noted, Irons fails to specifically teach subjecting different fractions to a comminution process, as presently claimed.  However, it would have been obvious to one of ordinary skill in the art to use the separating process by separating gravity to produce different fractions, as taught by Irons.  Irons discloses in column 1 lines 29-55, in the gravitational separation of values from ores, the difference in specific gravity between the various materials composing the ores is utilized. Gravitational separation of materials of different densities by procedures such as sink-float processes is well known and is based on the law of physics that the loss of weight of a body immersed in any liquid equals the weight of the liquid displaced. Accordingly, bodies lighter than the weight of the volume of a liquid they displace will float on it, while those heavier than the weight of the volume of a liquid they displace will sink in it. Therefore, if an ore is sufficiently ground to free the valuable material and is immersed in a parting liquid having a specific gravity intermediate the specific gravities of the valuable and worthless portions, a positive separation can be achieved and either the "sinks' or the "floats', or both, may be recovered for its values. 
It is to be noted, Irons discloses in column 1 lines 45-54, as-mined coal comprises pure coal having a specific gravity of about 1.3 and solid foreign matter, such as rock, slate and pyrite, having a specific gravity typically from 1.7 to 4.9. These components occur in all combinations, so that the as-mined coal is a very heterogeneous material. By introducing the crushed as-mined coal into a parting liquid having a specific gravity intermediate that of the coal and foreign material, the coal can be recovered as "floats" apart from the gangue.
	Irons discloses mined coal but fails to teach the claimed cleated coal with ash constituents derived from Bowen Basin of Queensland Australia, wherein the ash constituents include tuffaceous ash constituents.
	However, it is known in the art that mined coal from the Bowen Basin due to its high density and high specific gravities, as taught by Brook.
	Brook discloses in the abstract, the development of an accurate engineering geological model and adequate knowledge of spatial variation in rock mass condition are important prerequisites for mine planning and risk management in underground coal mines. In longwall mines in particular, evaluating and predicting geomechanical features and rock conditions ahead of mining is critically important because panel extraction is somewhat inflexible. Good longwall face conditions often depend on continuous production and concomitant goaf collapse. This thesis examines aspects of how faulting and rock mass conditions can be evaluated at underground coal mines, using a Bowen Basin coal mine (Carborough Downs) as a case study, and then situating these results into a regional and global context. A mine-wide analysis of faulting was undertaken, and compared with in situ stress field and local-scale measurements of joint and cleat at two sites. Results indicate that a range of faulting styles including normal and reverse faulting are prevalent across the mine, with the dominant discontinuities in the target Leichhardt coal seam limited to butt and face cleat, in addition to other joint populations pervading the overlying and underlying siltstone and sandstone strata. In particular, principal horizontal stress axes coincide with the strike of face cleat. The large-scale structural geology has affected the engineering geology and influenced mine panel layout.  
	Brook further discloses in Section 3.3, the northernmost part of the Bowen Basin was little affected by inversion tectonism (Dickins and Malone, 1973) which strongly influenced the central and southern part of the basin during the Triassic (e.g. Fergusson, 1991; Henderson, 1980). The basal unit of the northern Bowen Basin is the early Permian Lizzie Creek Volcanics (>4000m thick) which comprise andesitic to dacitic flows and tuffs, rhyolite, agglomerate and black siltstone.
	It is to be noted, it is known in the art that coal from the Lizzie Creek of the Bowen Basin that the specific gravity is 1.6 and ash content of 24.42%, as evident by EPC 1911, which falls within the scope of the mined coal of Irons.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that to use a mined coal within a specific gravity of 1.3 to 4.9, as taught by Irons and Brook to be used in the separation process of Irons. The motivation to do so is using mined coal within a mixture of solids to be separated by means of their different specific gravities is introduced into a bath of a parting medium which is formed by emulsifying a substantially water immiscible heavy liquid and water. Those solids having a specific gravity less than that of the emulsion parting medium will float in the medium whereas those solids having a specific gravity greater than that of the emulsion will sink to the bottom. 
Response to Arguments
Applicant’s arguments with respect to the newly submitted claimed amendments of claim(s) 1-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on the newly applied combination of reference(s) applied in the prior rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771